Citation Nr: 1015724	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbar disc disease with 
radiculitis.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities to include as secondary 
to a service-connected disability.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities to include as secondary 
to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2007 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran initiated his claims for 
service connection for peripheral neuropathy of the lower 
extremities and service connection for peripheral neuropathy 
of the upper extremities in June 2006.  The RO denied the 
Veteran's claims in an October 2006 rating decision.  Within 
the one year period following the October 2006 rating 
decision, the Veteran submitted new evidence and requested 
that the RO readjudicate his claims.  The RO readjudicated 
the claims in a May 2007 rating decision and the Veteran 
subsequently submitted a notice of disagreement in December 
2007 with respect to the May 2007 rating decision.  
Therefore, the May 2007 rating decision is the rating 
decision on appeal. 

A hearing was held on February 25, 2010 in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is in the claims file.  The Veteran was also 
afforded a hearing before a Decision Review Officer (DRO) in 
July 2008.  The transcript of the hearing is also associated 
with the claims file. 

The issue of entitlement to a disability rating in excess of 
20 percent for service-connected lumbar disc disease with 
radiculitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of peripheral neuropathy during 
active service and no medical evidence relating any 
peripheral neuropathy to active service.

2.  The preponderance of the most probative medical evidence 
of record weighs against the Veteran's peripheral neuropathy 
being proximately related to and/or permanently aggravated by 
a service-connected disability.  

3.  The medical evidence shows that the Veteran's left sided 
sciatic radiculopathy has been related to his service-
connected lumbar disc disease.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
Veteran, service connection for left sciatic radiculopathy is 
granted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.310 (2009).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in active military service and is not proximately 
due to, the result of, or aggravated by the Veteran's 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2009).

3.  Peripheral neuropathy of the upper extremities was not 
incurred in active military service and is not proximately 
due to, the result of, or aggravated by the Veteran's 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

With respect to the Veteran's claims of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities and peripheral neuropathy of the lower 
extremities, the Board notes that the RO provided the Veteran 
with notice in August 2006, prior to the initial decision on 
the claim in May 2007.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the August 2006 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The Veteran was also notified as to the 
elements necessary to establish secondary service connection.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The August 2006 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters informed him that it was 
his responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that the August 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained the assignment of 
effective dates.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claims.  The 
Veteran provided testimony at the February 25, 2010 hearing 
and the July 1, 2008 DRO hearing and the transcripts have 
been reviewed.  The Veteran was also afforded a VA 
examination in September 2006.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the examination was adequate as the 
examiner considered the Veteran's history, described the 
disability in sufficient detail, provided a physical 
examination and addresses the relationship between his 
claimed peripheral neuropathy and his service-connected 
lumbar disc disease. Moreover, this examination combined with 
the other evidence of record contains adequate medical 
evidence of record to make a determination in this case.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for peripheral neuropathy of the lower extremities 
and peripheral neuropathy of the upper extremities on a 
direct basis.  

Initially, the Board notes that the VA treatment records show 
diagnoses of peripheral neuropathy.  See September 2009 
private treatment record.  

However, the Veteran's service treatment records are negative 
for any findings, notations, or documentation of peripheral 
neuropathy.  The October 1968 separation examination report 
was completely negative for any diagnosis or notation of 
peripheral neuropathy.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for peripheral neuropathy 
immediately following his period of service or for many years 
thereafter.  Indeed, the first diagnosis of peripheral 
neuropathy was not noted until the 2000s, more than 30 years 
after the Veteran's separation from active service.  The 
Board finds this gap in time significant and it weighs 
against the existence of a link between his current 
peripheral neuropathy, and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that the peripheral 
neuropathy of the lower extremities and peripheral neuropathy 
of the upper extremities did not manifest in service.  

In addition to the lack of evidence showing that peripheral 
neuropathy manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current peripheral neuropathy to the 
Veteran's military service.  Moreover, the Veteran has not 
alleged that his peripheral neuropathy is directly related to 
service, as he has instead claimed that it is secondary to 
his service-connected lumbar disc disease.  Therefore, the 
Board finds that peripheral neuropathy of the upper 
extremities and lower extremities did not manifest during 
service, and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

In light of the above, the Board finds that the preponderance 
of the evidence weighs against service connection for 
peripheral neuropathy of the upper extremities and peripheral 
neuropathy of the lower extremities, on a direct basis and 
therefore, the claims must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).   

Furthermore, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for 
peripheral neuropathy on a secondary basis. As noted above, 
the Veteran has a current diagnosis of peripheral neuropathy 
and is service-connected for lumbar disc disease.  Thus, 
elements (1) and (2) of Wallin are met.

The outstanding question therefore is whether there is 
medical evidence establishing a nexus (i.e., link) between 
the service-connected lumbar degenerative disc disease and 
the peripheral neuropathy.  

The medical evidence of record is conflicting as to the 
etiology of the Veteran's peripheral neuropathy.  The Veteran 
was afforded a VA examination in September 2006.  The report 
noted that the Veteran had a nerve conduction study in August 
2006 which revealed a sensor motor polyneuropathy; however, 
the EMG of the lower extremities was normal with no evidence 
of lumbosacral motor radiculopathy.  The examiner listed an 
impression of bilateral peripheral neuropathy and opined that 
the Veteran's lower extremity peripheral neuropathy was not 
related to the lumbar spine condition.  In a May 2007 VA 
treatment record, it was noted that the Veteran continued to 
have left sciatic root pain radiating from his lumbosacral 
junction down the left posterior thigh into his left calf.  
It was noted that the Veteran had left sided radiculopathy 
that was caused by the service-connected lumbosacral disc 
injury.  However, the VA physician specifically noted that 
the Veteran's peripheral neuropathy pain was a different 
condition and not related to compression from the lumbosacral 
spine.  Indeed, the diagnosis was listed as bilateral 
peripheral sensory metabolic neuropathy.  In addition, the 
Veteran underwent a disability evaluation in May 2009and the 
clinical impression was listed as possible neuropathy, 
bilateral secondary to possible diabetes.  

In contrast, the Veteran's private physician submitted an 
April 2007 statement and opined that the Veteran's peripheral 
neuropathy was more likely than not caused by his service-
connected disc rupture.  

In reviewing the aforementioned evidence, the Board finds 
that the evidence weighs against service connection for 
peripheral neuropathy of the upper extremities and peripheral 
neuropathy of the lower extremities.  The Board recognizes 
the positive opinion from the Veteran's private physician; 
however, the opinion did not include any supporting rationale 
for the stated opinion.  In contrast, the May 2007 VA 
treatment record shows that the physician reviewed the 
Veteran's history as well as prior EMG studies and 
specifically noted that the Veteran's peripheral neuropathy 
was not related to the service-connected lumbar disc disease 
and instead related a diagnosis of left sided radiculopathy 
to the Veteran's service-connected lumbar disc disease.  As 
such, the Board affords more probative value to the May 2007 
VA treatment record with respect to the etiology of the 
Veteran's peripheral neuropathy.  Evans v. West, 12 Vet. App. 
22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S.Ct.1251 (2000) (it is not error for the 
Board to value one medical opinion over another, so long as a 
rationale basis for doing so is given).

The Board recognizes the Veteran's personal statements with 
respect to the etiology of his peripheral neuropathy of the 
upper extremities and peripheral neuropathy of the lower 
extremities.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, the Veteran, as a lay person, is not 
competent to testify that his current peripheral neuropathy 
was caused and/or permanently aggravated by his service-
connected disability.  Consequently, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for peripheral neuropathy of the lower 
extremities and peripheral neuropathy of the upper 
extremities, on a direct and secondary basis.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with must be 
denied.

Finally, the Board notes that the Veteran did not 
specifically claim service connection for left sciatic 
radiculopathy.  However, in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the Court held that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled.  Thus, the Board 
will also consider a claim for service connection for left 
sciatic radiculopathy.  

As noted above, the evidence shows that the Veteran has a 
current diagnosis of left sciatic radiculopathy.  The record 
also shows that the Veteran is service-connected for lumbar 
disc disease.  Thus, elements (1) and (2) of Wallin have been 
met.  

The medical evidence of record reveals that the Veteran has 
been diagnosed with left sciatic radiculopathy.  
Specifically, the May 2007 VA treatment record noted that the 
Veteran continued to have left sciatic root pain radiating 
from his lumbosacral junction down the left posterior thigh 
into his left calf.  It was noted that according to the 
Veteran's history, at the time of the service-connected back 
and disk injury, he developed the left posterior sciatic 
radicular pain which persisted and recurred and worsened.  
The physician opined that the Veteran's left sided 
radiculopathy was caused by the service-connected lumbosacral 
disc injury.  In addition, a May 2009 examination conducted 
for the purposes of a disability evaluation, noted that the 
Veteran had chronic lumbar pain and strain with multiple 
bulging discs and left-sided radiculopathy following L5-S1 
dermatome.  Thus, Wallin element (3) is also satisfied.

Resolving all doubt in his favor, the Board is of the opinion 
that the Veteran has met all requirements needed to establish 
secondary service connection for left sciatic radiculopathy.  
Therefore, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities is denied.  

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities is denied.  

Entitlement to service connection for left sciatic 
radiculopathy is granted.  


REMAND

Reason for Remand:  To provide a new VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.          § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Here, with respect to the Veteran's claim of entitlement to a 
higher disability rating for lumbar disc disease, the Board 
finds that a new examination is warranted.  The Board 
recognizes that the Veteran was afforded a VA examination in 
July 2007.  In reviewing the July 2007 VA examination report, 
the Board observes that the examiner noted that the Veteran 
experienced incapacitating episodes of two to three days 
following each weekly physical therapy session at the Bay 
Pines VAMC.  However, the examiner did not provide the total 
duration of the incapacitating episodes over the past 12 
months which may allow for a higher disability rating under 
the Formula for Rating Intervetebral Disc Syndrome based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  In addition, the Veteran has stated that since 
the last time he was examined, his back disability progressed 
from mild to severe.  See hearing transcript pg. 6.  As such, 
the Board finds that a new VA examination is in order for the 
purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected disability.  
See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 
174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 
505- 06 (1998) ("Where the record does not adequately reveal 
the current state of the claimant's disability...the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.").  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the evidence of record reflects that the 
Veteran's service-connected disability has resulted in 
problems with his employment.  The Veteran has worked as a 
handyman and painter for many years.  However, the Veteran 
has consistently reported that his severe back pain has made 
it very difficult for him to work at his job.  The July 2007 
examination report shows that the Veteran reported that he 
was only able to work as a painter on a part-time basis due 
to his back pain.  In addition, the Veteran's previous 
employer submitted a letter and stated that the Veteran 
worked for him for 10 years with painting, pressure cleaning, 
and general handyman work.  He stated that over the last five 
to 6 years, the Veteran's ability to fulfill his duties has 
declined where he can hardly use him at all for work.  He 
stated that his back injuries are a health risk to the 
Veteran and a liability to his business.  Despite this 
evidence, the RO has yet not considered whether referral 
under 38 C.F.R. § 3.321(b)(1) is appropriate.  Under that 
provision, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for the assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2009).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under        38 C.F.R.  § 3.321(b)(1) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown,  9 Vet. App. 
88 (1996).  As such, the RO should also consider whether 
referral for an extra-schedular rating for the Veteran's 
service-connected lumbar disc disease is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided 
appropriate notification with respect to 
his claim for an increased disability 
rating for service-connected lumbar disc 
disease.    

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
lumbar disc disease.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
disability.  The examiner should 
specifically note whether the Veteran has 
intervertebral disc syndrome.  

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should indicate whether there is any form 
of ankylosis and state the total duration 
of any incapacitating episodes over the 
past 12 months.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO/AMC 
should readjudicate the claim.  In 
rendering its decision, the RO/AMC must 
also consider the provisions of 38 C.F.R. 
§ 4.16(b), to include whether referral to 
the Director, Compensation and Pension 
Service is appropriate.  If the benefits 
requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


